Citation Nr: 0610761	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  02-12 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-
service-connected disability pension benefits in the amount 
of $21,086.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision by the RO's Committee 
on Waivers and Compromises (CWC).

This case was previously before the Board in October 2003.  
At that time, the Board found that the creation of the 
overpayment in question did not involve fraud, material 
misrepresentation, bad faith, or lack of good faith on the 
part of the veteran, and remanded the matter to the RO for 
further development and re-adjudication, to include the 
question of whether recovery of the overpayment would be 
against equity and good conscience.

In February 2005, after completing the actions requested by 
the Board, the RO confirmed its prior denial of the veteran's 
request for waiver, finding that recovery of the overpayment 
would not be against equity and good conscience.  The case 
was returned to the Board in April 2005.


FINDINGS OF FACT

1.  The veteran filed a claim for non-service-connected 
disability pension benefits in August 1999.

2.  On his application for benefits, the veteran reported 
income for his spouse in the amount of $681.38; he submitted 
an earnings statement, dated in June 1999, showing that she 
had earned gross pay of $681.38 for approximately 87 hours of 
work during a period ending on June 4, 1999, and that she had 
year-to-date earnings of $7,874.42.

3.  In October 1999, the RO wrote the veteran and informed 
him that he needed to show that his income did not exceed the 
maximum limit set by Congress; the letter asked him to 
provide evidence of his current income, and stated, in part, 
"Please let us know if your family income is more than the 
pay statement for your spouse, on the application you put 
none."

4.  The veteran did not provide any additional information in 
response to the RO's October 1999 letter.

5.  In February 2000, the RO granted the veteran's claim for 
pension and notified him of the award.  He was informed that 
his pension rate was dependent on his income and the number 
of his dependents; that, in figuring his pension from 
September 1, 1999, VA had counted $0 income for him, his 
spouse, and his four children; and that it was his 
responsibility to tell VA "right away" if, among other 
things, "your family income changes."

6.  In January 2001, the veteran submitted a VA Form 21-0517, 
Improved Pension Eligibility Verification Report (Veteran 
With Children); he reported income for his spouse in the 
amount of $19,000 for the period January 1 to December 31, 
2000.

7.  In March 2001, the veteran reported that his wife was 
still employed and earned $800 every two weeks.

8.  In April 2001, the RO notified the veteran that his 
pension benefits were being terminated, effective from 
February 1, 2000, based on his report that his wife had 
earned $19,000 in gross wages from employment in 2000, and 
that she continued to make $800 bi-weekly; the termination 
created an overpayment in the amount of $21,086.00.

9.  Based on all factors, it would not be against equity and 
good conscience to recover the overpayment.




CONCLUSION OF LAW

Recovery of the overpayment of VA non-service-connected 
pension benefits in the amount of $21,086.00 would not be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On August 27, 1999, the RO received the veteran's claim for 
non-service-connected disability pension benefits.  On the 
application, VA Form 21-526, the veteran reported no source 
of income for himself or his four children.  In block 37A, 
where he was to list "the amount of annual income or one-
time nonrecurring income (specify source) for the 12-month 
period preceding the date the claim is filed," he listed an 
amount of $681.38 for his spouse.
 
With his claim, the veteran submitted an "Earnings 
Statement" for his wife, including a copy of her pay stub, 
displaying a "Pay Date" of June 11, 1999.  The statement 
showed that she earned gross pay of $681.38 for approximately 
87 hours of work during a period ending on June 4, 1999.  The 
statement also reflected that she had year-to-date earnings 
of $7,874.42.

In October 1999, the RO wrote the veteran and informed him of 
what was required in order to establish a well-grounded claim 
for non-service-connected disability pension benefits.  Among 
other things, the RO informed him that he needed to show that 
his income did not exceed the maximum limit set by Congress.  
The letter asked him to provide evidence of his current 
income, and stated, in part, "Please let us know if your 
family income is more than the pay statement for your spouse, 
on the application you put none."  The letter reflects that 
he was provided a form that he could use to provide 
additional information; however, there is no record that he 
did so.

In February 2000, the RO granted the veteran's claim for 
pension and notified him of the award.  Among other things, 
he was informed that his pension rate was dependent on his 
income and the number of his dependents.  He was also 
informed that, in figuring his pension from September 1, 
1999, VA had counted $0 income for him, his spouse, and his 
four children.  He was notified that it was his 
responsibility to tell VA "right away" if, among other 
things, "your family income changes."

In January 2001, the veteran submitted a VA Form 21-0517, 
Improved Pension Eligibility Verification Report (Veteran 
With Children).  He continued to show no income for himself 
and his children; however, he reported income for his spouse 
in the amount of $19,000 for the period January 1 to December 
31, 2000.

In March 2001, RO personnel contacted the veteran by 
telephone to see if his wife was still employed.  He 
confirmed that she was, and indicated that she earned $800 
every two weeks.

In April 2001, the RO wrote the veteran and informed him that 
his disability pension benefits were being terminated, 
effective from February 1, 2000, based on his report that his 
wife had earned $19,000 in gross wages from employment in 
2000, and that she continued to make $800 bi-weekly.  He was 
informed that the adjustment had resulted in an overpayment 
of benefits and that he would be notified of the exact amount 
of the overpayment.

In separate correspondence, also dated in April 2001, the 
veteran was notified that the amount of his overpayment was 
$21,086.  He was informed of his right to request a waiver.

Later that same month, the veteran responded.  He noted that 
he had reviewed his original claim form, and said that there 
was an apparent misunderstanding about his spouse's income 
from earnings.  He said that the earnings statement that had 
been submitted with his claim showed the amount that his wife 
had earned every two weeks, which was $681.38, and that her 
income should have been figured as $17,715.88 for 1999.  He 
said that he did not feel that the debt was completely his 
fault.  He thought that he had replied to the RO's October 
1999 letter in regard to his spouse's income, and said that 
repaying the debt was going to be a "devastating" problem 
for him and his family.  He indicated that he could possibly 
repay the debt at a rate of $20 per month.

The RO treated the veteran's April 2001 submission as a 
request for waiver of overpayment.  He was asked to complete 
a financial status report (FSR).

Associated with the claims file is a "2-Way Memo," dated in 
May 2001.  The memo, an internal VA document, noted, among 
other things, that the veteran had reported income of $681.38 
for his spouse when he filed his claim for pension, and that 
he had submitted a copy of his wife's June 1999 paycheck as 
well.

Later that same month, the veteran submitted a FSR.  He 
reported current monthly income of $1,710.00 and monthly 
expenses of $3228.32.  (It appears, however, that he listed 
his monthly rent/mortgage obligation twice, both as part of 
his average monthly expenses and as an installment debt.  
Disregarding the duplicative reference, and adding together 
the remaining amounts, results in total monthly expenses of 
$2880.39.)

In October 2001, the RO's CWC denied the veteran's request 
for waiver in the amount of $21,086.00, finding that he had 
acted in bad faith.  Notice of the decision was mailed to the 
veteran on October 18, 2001.

Later that same month, the veteran filed a notice of 
disagreement with the CWC's decision on waiver.  He indicated 
that he and his family did not have enough money to cover 
their expenses, including gas, school supplies, and clothes 
for their four children.  He also indicated that he had not 
sought medical care for his disabilities because he could not 
afford it.  He said that he and his family had "lost 
everything" except their mobile home, and that the payments 
on that were $483.00 per month and expected to increase.

In July 2002, the veteran submitted a substantive appeal.  He 
indicated that someone at VA had helped him fill out his 
original claim for benefits; that he had informed that person 
of all the details pertaining to his wife's income; and that 
he had assumed that the application had been completed 
properly.  He said that he was unaware that the person 
helping him had recorded the wrong information.

In July 2004, the veteran submitted a new FSR, along with a 
copy of his wife's earnings statement for a period ending 
April 30, 2004.  He reported current monthly income of 
$1,981.66 and monthly expenses of $1755.00.

In a statement dated in December 2004, the veteran clarified 
that he did not raise animals for sale.  He said he had not 
been able to work for about five years.

II.  Legal Analysis

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.963(a) (2005).  The standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  
38 C.F.R. § 1.965(a).  In making this determination, 
consideration is given to the following elements, which are 
not intended to be all inclusive: (1) fault of the debtor 
(where actions of the debtor contribute to creation of the 
debt); (2) balancing of faults (weighing fault of the debtor 
against VA fault); (3) undue hardship (whether collection 
would deprive the debtor or his family of basic necessities); 
(4) defeat the purpose (whether withholding of benefits or 
recovery would nullify the objective for which the benefits 
were intended); (5) unjust enrichment (whether failure to 
make restitution would result in unfair gain to the debtor); 
and (6) changing positions to one's detriment (whether 
reliance on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation).  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the request for waiver, or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the 
request, in which case the request is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the present case, VA arguably bears some degree of 
responsibility for creation of the present overpayment.  As 
noted above, when the veteran filed his application for 
benefits in August 1999, he provided inconsistent information 
relative to his wife's income.  On the one hand, he reported 
that her annual income (or one-time nonrecurring income) for 
the 12-month period preceding the date of claim was $681.38.  
On the other hand, he submitted evidence, in the form of an 
earnings statement and pay stub, showing that she had year-
to-date earnings of $7874.42 as of June 1999.  Faced with 
that sort of conflict in the evidence, the RO had an 
obligation to seek clarification of the matter.  In October 
1999, the RO did, in fact, make an attempt to obtain further 
information from the veteran, asking him to indicate whether 
his "family income is more than the pay statement for your 
spouse . . . ."  He failed to respond, however, and the RO 
thereafter proceeded to grant the benefit in the absence of 
adequate information.

The Board finds, however, that the veteran is more at fault 
in the creation of the overpayment.  The Board acknowledges 
that the veteran has reported that someone at VA helped him 
complete his application, and filled it in incorrectly.  The 
Board notes, however, that the veteran signed the completed 
application, certifying that the information contained 
therein was "true and complete to the best of my knowledge 
and belief."  He is therefore responsible for its contents, 
including any erroneous or incomplete information it 
contained as to his wife's income.  Moreover, when he later 
received the RO's October 1999 letter, requesting additional 
income information, he failed to respond.  Likewise, in 
February 2000, when he received the RO's award letter-
informing him, in effect, that his award was based on a total 
family income of $0, and that he had an obligation to report 
any changes in income-he made no timely effort to inform VA 
that his wife was currently employed and earning wages.  
Because he possessed the information necessary to a proper 
adjudication of his claim, and withheld it (even if 
unintentionally), he bears significant responsibility for his 
receipt of the erroneous award.

Turning to the matter of undue hardship, the Board notes that 
FSR's were received from the veteran in May 2001 and July 
2004.  In the latter report, which is the most reflective of 
his current financial status, the veteran reported monthly 
income approximately $226.00 in excess of expenses, taking 
into account expenses for basic necessities such as 
rent/mortgage payments, food, utilities, heat, and medical 
care.  In view of the fact that the veteran's most recent 
balance sheet shows that he and his wife are able to cover 
basic necessities, and still have a monthly surplus, it is 
the Board's conclusion that recovery of the overpayment in 
this case-in the form of an appropriate monthly 
installment-would not cause undue hardship.

The Board must also consider whether recovery of the 
overpayment would defeat the purpose of the benefit, and 
whether failure to make restitution would result in unfair 
gain to the veteran.  Here, as noted above, the evidence 
shows that the veteran currently has a family income which is 
more than adequate to cover monthly expenses for necessities.  
Further, his family income since at least January 2000 (the 
time period here in question) has been well in excess of that 
which is ordinarily permissible in order to qualify for 
pension.  See, e.g., 38 U.S.C.A. § 1521 (West 2002).  Under 
the circumstances, the Board finds that recovery of the 
overpayment would not serve to nullify the objective for 
which the benefits were intended.  Moreover, inasmuch as the 
veteran was not entitled to the benefits in question when he 
received them, allowing him to retain those benefits would 
constitute unjust enrichment.

Finally, the Board must consider whether the veteran changed 
positions to his detriment in reliance upon the additional 
benefit.  In this regard, the Board notes only that the 
veteran has not contended, and the evidence does not show, 
that he has relinquished a valuable right or incurred a legal 
obligation in reliance on the benefits here at issue.

Based on the foregoing considerations, it is the Board's 
conclusion that the preponderance of the evidence is against 
waiver of recovery of the overpayment.  As outlined above, 
the veteran bears a greater degree of fault in the creation 
of the debt than does VA.  There is nothing to show that he 
has relied on the benefits to his detriment or that recovery 
would cause him or his family undue hardship or otherwise 
defeat the purpose of the benefit.  Further, allowing him to 
retain the benefits he received would result in unfair gain.  
In the final analysis, the Board is of the opinion that, 
based on all factors, it would not be against equity and good 
conscience to recover the debt.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  Although 
the VCAA is applicable to many types of claims, the United 
States Court of Appeals for Veterans Claims has held that it 
does not apply to requests for waiver of recovery of 
overpayment under Title 38 U.S.C. chapter 53.  See Lueras v. 
Principi, 18 Vet. App. 435, 437-38 (2004).


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


